                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


 CITADEL SERVICING CORPORATION,              CIVIL ACTION NO. ________________

              Plaintiff,

 vs.

 CASTLE PLACEMENT, LLC and
 CASTLE PLACEMENT GROUP, LLC,

             Defendants.
 ______________________________________/


                    DECLARATORY JUDGMENT COMPLAINT

       Plaintiff Citadel Servicing Corporation (“Citadel”) sues Defendants Castle

Placement, LLC (“Castle Placement”) and Castle Placement Group, LLC (“Castle

Group”) (collectively, “Castle”), stating:


                            NATURE OF THE ACTION

       1.    This is an action for declaratory judgment brought pursuant to the

Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, and Federal Rule of

Civil Procedure 57. It concerns an arbitration that Defendants brought against

Citadel before the Financial Industry Regulatory Authority (“FINRA”) on October

26, 2018, captioned Castle Placement Group, LLC and Castle Placement, LLC v.

Citadel Servicing Corp., Arbitration No. 18-03722 (the “Arbitration”).

       2.    As detailed below, Castle has demanded arbitration to enforce a

Placement Agreement dated October 25, 2011 between Citadel and StoneCastle

Securities, LLC (“SC Securities”), attached hereto as Exhibit A.         Under the
Placement Agreement, SC Securities was appointed for one year as the “exclusive

agent [for] soliciting potential investors to make investments” in Citadel.

      3.    The Placement Agreement contained a provision entitled “Arbitration

of Controversies” stating:

            [Citadel] and [SC Securities] agree that all controversies
            between [Citadel] and [SC Securities] and/or any of their
            agents arising out of or concerning this Agreement, the
            services provided hereunder, or any related matter shall
            be determined by arbitration in accordance with the
            rules of the Financial Industry Regulatory Authority
            (FINRA).

See Ex. A at Schedule IV.

      4.    Castle, however, is not a party to or an agent of parties to the

Placement Agreement and has no rights to invoke arbitration or recover damages

under the Placement Agreement.

                                    PARTIES

      5.    Plaintiff Citadel is a California corporation, with its principal place

of business in California.

      6.    Defendants Castle are each a Delaware limited liability company,

with its principal place of business in New York.

            a.     Non-parties Kenneth Margolis and Richard Luftig (collectively,

      the “Employees”) are each 50% owners of Castle Group.

            b.     Castle Group is the sole owner of Castle Placement.




                                        2
                           JURISDICTION AND VENUE

      7.     This Court has subject-matter jurisdiction over this action pursuant

to 28 U.S.C. § 1332, in that there is complete diversity of citizenship between the

parties and the amount in controversy exceeds $75,000.

      8.     This Court has personal jurisdiction over Defendants because their

principal place of business is in New York State and according to their

allegations, they are based in New York State and many of the acts complained

of and giving rise to the claims occurred in New York State.

      9.     Venue is appropriate in this Court pursuant to 28 U.S.C.

§ 1391(b)(2) because a substantial part of the events or omissions giving rise to

the claim occurred in the Southern District of New York.

                             GENERAL ALLEGATIONS

                      Procedural history of the arbitration

      10.    In October 2018, Castle initiated the Arbitration, alleging claims for

breach of contract, quantum meruit/unjust enrichment and an accounting.

Castle seek damages in excess of $7 million, among other relief.

      11.    Shortly after receiving the claim, FINRA sent a deficiency notice to

Castle, pointing out that Castle was not a signatory to the Placement Agreement.

      12.    Castle    responded     that,       while   non-signatories,   they   were

nevertheless entitled to invoke the arbitration clause of the Placement Agreement

because they were (a) SC Securities’ agents (and the arbitration clause conferred

the right to arbitrate on “agents” of the signatories) or (b) third-party beneficiaries




                                             3
to the Placement Agreement (and therefore legally entitled to its benefits). See

Letter from J. Halter to FINRA Dispute Resolution (Nov. 19, 2018) (“Jurisdiction

Letter”), attached hereto as Exhibit B.

      13.   Without giving Citadel notice or an opportunity to respond, FINRA

apparently accepted Castle’s jurisdictional argument and mailed a form

memorandum to Citadel advising that Castle had filed a claim in arbitration and

“ordering” Citadel to answer. Citadel moved to dismiss the arbitration for the

same jurisdictional reasons alleged here, which motion is pending.

      14.   Despite the pendency of our motion to dismiss for lack of

jurisdiction, FINRA has already issued interim “orders” directing our compliance

with a host of expensive and time-consuming pre-trial requirements, including

paying its forum fees and the hourly fees of three arbitrators (which will likely

exceed $30,0001), answering, complying with discovery, attending pre-trial

telephone hearings, preparing for the final hearing and flying our California

witnesses and a lawyer to a final hearing at FINRA’s office in New York.

      15.   It is strikingly unfair that FINRA continues to issue orders requiring

costly compliance on penalty of default, without according us remotely the type

of due process we would receive in any state or federal court. FINRA’s docket

ordinarily consists of disputes about management of retail investment accounts

brought against stockbrokers by their customers. Despite the huge amount of



1 https://tools.finra.org/arbitration_calculator/ (based on a $7 million claim
and ten total hearing “days,” which includes pre-hearing conference time).




                                          4
money at stake and the dispositive issue of its own jurisdiction, FINRA appears

disinclined to probe these threshold issues of standing, instead plowing forward

with an aggressive schedule.

      16.    To stem the tide, Citadel sought a declaratory judgment that this

dispute was not arbitrable from the U.S. District Court for the Central District of

California. On April 8, 2019, that Court dismissed the claim without prejudice

for lack of personal jurisdiction over Castle. This lawsuit followed.

      17.    Particularly because Castle did not sign the Placement Agreement,

the question of arbitrability of this dispute is an issue for this Court to decide.

      18.    Absent a ruling from this Court, FINRA may claim the authority to

proceed to render an arbitral “judgment” which, under the FAA, would be

enforceable with virtually no right to appeal.

                      Castle has no direct relationship
            with SC Securities (signatory to Placement Agreement)

      19.    Castle has no legally cognizable relationship with SC Securities, the

signatory to the Placement Agreement with Citadel, such that the Placement

Agreement gives them the right to arbitrate against Citadel:

             a.    Castle was not the agent of SC Securities during the term

      of the Placement Agreement.

                   i.     To prove agency, Castle provided FINRA a 2010

             employment agreement between StoneCastle Portfolio Advisors, LLC

             (“SPA”), which was a “sister” company of SC Securities, and the

             Employees (the “Employees’ Contract”). See Ex. B, at Ex. 1 (Letter




                                         5
     from StoneCastle Partners, LLC to R. Luftig and K. Margolis (Jan.

     31, 2010)).    The Employees’ Contract indicated that “the capital

     raising contracts secured by [the Employees] are contracted through

     [SC Securities].”

             ii.   The Employees’ Contract does not establish Castle as

     agents of SC Securities for three reasons:

                   1.    It does not even mention Castle.

                   2.    There is no evidence that the Employees had any

             relationship whatsoever with Castle during the term of the

             Placement Agreement. Indeed, Castle Placement was not even

             formed until 2015, long after the Placement Agreement had

             expired.

                   3.    Citadel had no reason to believe that the

             Employees (much less Castle) were agents of SC Securities

             because Citadel did not receive a copy of the Employees’

             Contract until after Castle initiated the Arbitration.

     b.      Castle was not a third-party beneficiary to the Placement

Agreement.

             i.    Again, Castle was not named in the Placement

     Agreement and Castle Placement was not even formed until after the

     Placement Agreement expired.




                                   6
                  ii.      There is no evidence that the Placement Agreement was

            intended to benefit Castle or even the Employees – as opposed to the

            signatories (Citadel and SC Securities).

      20.   The Placement Agreement prohibited SC Securities from assigning

its rights or duties without Citadel’s prior written consent. See Ex. A ¶ 16. SC

Securities neither sought nor obtained Citadel’s written consent to assign its

rights or duties to Castle or, for that matter, to the Employees (who are non-

parties).

      21.   The only relationship between Castle and SC Securities is that the

Employees now own Castle. Castle argues that Castle Group is the new name

for SPA, based on a chain of three name-changes dating back to 2011. That

argument is unavailing for three reasons:

            a.    An examination of Delaware’s public records indicates that

      the names do not match up.

            b.    Even if they did, SPA did not sign the Placement Agreement;

      SC Securities did.

            c.    Castle still has not explained how standing Castle Placement

      (as opposed to Castle Group) has standing to sue for breach of a 2011

      contract when it did not exist until 2015.




                                         7
      22.   The chart below illustrates the absence of a legal relationship

between Castle and SC Securities (the signatory):




                                       8
      23.   Moreover, FINRA’s online “BrokerCheck Reports” for the two FINRA-

registered entities, StoneCastle Securities and Castle Placement, reveal that

neither entity identified the other to FINRA as an affiliate.       This completely

vitiates Castle’s contention that it has standing to enforce the Placement

Agreement because the two entities are related.           According to information

contained in those reports, the organizations affiliated with those two entities

may be charted as follows:

StoneCastle Securities:


                                 STONECASTLE HOLDINGS


            STONECASTLE            STONECASTLE ADVISORY         STONECASTLE CASH
             SECURITIES                  SERVICES                 MANAGEMENT

                          STONECASTLE ASSET       STONECASTLE
                            MANAGEMENT              ADVISORS




Castle Placement:


                                   CASTLE PLACEMENT GROUP


                       CASTLE PLACEMENT           NEW YORK ASSET
                                                 MANAGEMENT CORP.


      24.   Castle has no right to invoke the arbitration clause of the Placement

Agreement simply because Castle’s owners (the Employees) previously worked

for SC Securities or its sister company, SPA.




                                          9
                    Castle’s claim is frivolous because
            Castle was not a party to the Placement Agreement.

      25.    Regardless of whether Castle can invoke the arbitration clause

(either as SC Securities’ agent or as a third-party beneficiary to the Placement

Agreement), Castle has no standing to sue for damages or an accounting based

on alleged breach of the Placement Agreement because Castle was not a party to

that Agreement.


                            SPECIFIC ALLEGATIONS

                                  COUNT I
            (For a Declaration That This Matter Is Not Arbitrable)

      26.    Citadel realleges, and incorporates by reference, each and every

allegation set forth in paragraphs 1 through 25, inclusive.

      27.    Citadel never agreed to arbitrate with Castle.

      28.    An actual, present, and justiciable controversy has arisen between

the parties concerning Citadel’s right to a trial by jury on Castle’s claims.

      29.    Citadel seeks declaratory judgment from this Court that the

Placement Agreement does not confer any rights on Castle to compel Citadel to

arbitrate its claims.

                                   COUNT II
                (For a Declaration That Castle Lacks Standing)

      30.    Citadel realleges, and incorporates by reference, each and every

allegation set forth in paragraphs 1 through 25, inclusive.

      31.    An actual, present, and justiciable controversy has arisen between

the parties concerning Citadel’s right to a trial by jury on Castle’s claims.




                                        10
      32.    Citadel seeks declaratory judgment from this Court that Castle has

no standing to sue or recover under the Placement Agreement.

                               PRAYER FOR RELIEF

      WHEREFORE, the plaintiff requests judgment against the defendants, and

each of them, for:

             a.      Declarations, as prayed for above, that the defendants have

      no rights under the Placement Agreement to arbitrate or recover damages;

      and

             b.      Fees and costs incurred in bringing this lawsuit.

                            DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

requests a trial by jury on all issues so triable.


                                          LEWIS TEIN, P.L.
                                          3059 Grand Avenue, Suite 340
                                          Coconut Grove, Florida 33133
                                          (305) 442-1101

                                          By:/s/ T. Omar Malone
                                             T. OMAR MALONE, Esq.
                                             omalone@lewistein.com
                                             MICHAEL R. TEIN, Esq.
                                             (pro hac vice motion forthcoming)
                                             tein@lewistein.com

                                          Attorneys for Citadel Servicing Corp.




                                         11
